     3:19-cv-02124-SAL          Date Filed 04/21/20      Entry Number 35         Page 1 of 14




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

                                              )
Harold C. Ward, Carol Rogers, Michael         )
Powell, Langdon Erwin, Antonio Bates,         )             Case No.: 3:19-cv-02124-SAL
Clyde Smith, Tony McCallum, Benjamin          )
Drakeford, Jon Rosier, Azilee Boykin, Bobby )
Wilson, Gene Moore, and Jeanette Vinson on )
                                              )
behalf of themselves and all others similarly
                                              )
situated,                                     )
                                              )
                      Plaintiffs,             )               OPINION AND ORDER
v.                                            )
                                              )
Discover Bank,                                )
                                              )
                      Defendant.              )
_____________________________________

       This matter is before the Court on Defendant’s Motion to Compel Arbitration and to

Dismiss, ECF No. 11, filed on August 28, 2019. Plaintiffs filed their Response in Opposition,

ECF No. 24, on October 4, 2019. Defendant replied, ECF No. 27, on October 27, 2019, and

Plaintiffs filed a sur-reply, ECF No. 33, on November 4, 2019. This matter is accordingly ripe

for the Court’s consideration. For the following reasons, the Court grant’s Defendant’s Motion to

Compel Arbitration and dismisses this action.

                                         BACKGROUND

       Plaintiffs are thirteen (13) named South Carolina residents who have previously been

sued by Defendant Discover Bank (“Discover”) in South Carolina state court. Bringing this

action on behalf of themselves and all others similarly situated, Plaintiffs allege that in the course

of the foregoing state court litigation–all of which Discover initiated to collect credit card debt–

Discover unlawfully included in its public filings Plaintiffs’ personal information, including




                                                  1
      3:19-cv-02124-SAL         Date Filed 04/21/20        Entry Number 35         Page 2 of 14




credit scores and partial social security numbers. Plaintiffs state causes of action under S.C. Code

Ann. § 39-1-90, for negligence, negligence per se, and invasion of privacy.

        On August 28, 2019, Discover moved to dismiss the Complaint and to compel arbitration

under the Federal Arbitration Act, 9 U.S.C. §§ 1 to 16 (“FAA”). ECF No. 11. Discover submits

that Plaintiffs’ claims are subject to arbitration under the terms set forth in Plaintiffs’ respective

Cardmember Agreements. In support of its motion, Discover submitted the declaration of Janusz

Wantuch, the Director of Credit Risk Management for Discover Products Inc. See Wantuch

Decl., ECF No. 11-2. Mr. Wantuch testified to the contents of each Plaintiff’s Cardmember

Agreement. Id. The Court relies on Mr. Wantuch’s testimony and the exhibits attached to his

declaration to the extent Plaintiffs have not submitted contradictory evidence or otherwise

rebutted his assertions.

        First, the parties agreed that the Cardmember Agreements are to be “governed by the

laws of the State of Delaware and applicable federal laws.” E.g., ECF No. 11-2 at 30, 54, 72.1

Each Plaintiff’s Cardmember Agreement provides that use of the account or the associated credit

card constitutes acceptance of the Cardmember Agreement: “The use of your Account or the

Card by you or anyone whom you authorize or permit to use your Account or the Card means

you accept this Agreement.” E.g., ECF No. 11-2 at 69. All Plaintiffs used their Discover cards

after receiving their Cardmember Agreement. In addition, each Cardmember Agreement contains

1
  The parties both acknowledge the choice of law provisions, but cite a substantial number of South
Carolina cases. The Court must apply South Carolina’s choice of law rules, see Klaxon Co. v. Stentor
Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941), and South Carolina courts generally honor choice of law
clauses. Team IA, Inc. v. Lucas, 717 S.E.2d 103, 108–09 (Ct. App. 2011) (citing Nucor Corp. v. Bell, 482
F. Supp. 2d 714, 728 (D.S.C. 2007)). The “only recognized exception” to honoring a choice of law clause
under South Carolina’s choice of law rules obtains when doing so would result in a violation of South
Carolina public policy. Id. at 109 (citing Nucor Corp., 482 F. Supp. 2d at 728). The parties’ choice of
Delaware law therefore controls issues of validity, enforceability, or revocability of the arbitration
agreements, consistent with South Carolina public policy and without displacing federal arbitration law.
See Rota-McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 697 n.7 (4th Cir. 2012).



                                                   2
     3:19-cv-02124-SAL         Date Filed 04/21/20       Entry Number 35        Page 3 of 14




an arbitration clause. With minimal variations that neither party claims are material, the

arbitration clauses require arbitration of any claim “arising from or relating to” Plaintiffs’

accounts. See ECF Nos. 11-2 at 33, 21-2 at 1. Some of Plaintiffs’ Cardmember Agreements

provide that claims challenging “the validity or enforceability of th[e] arbitration agreement,

including the Class Action Waiver,” however, “are not to be arbitrated.” See ECF No. 11 at 26.

The “Class Action Waiver” in each contract finally purports to prohibit litigating or arbitrating

“any claims as a representative or member of a class.” ECF No. 21-2 at 1.

       Plaintiffs Powell, Erwin, Smith, and Boykin, unlike the nine other named Plaintiffs in this

action, did not initially agree to arbitrate when they first became Discover cardholders. Wantuch

Decl., ECF No. 11-2 at 2-12. Their Cardmember Agreements do, however, contain the following

change of terms clause:

       We may change any term or part of this Agreement, including any Finance
       Charge rate, fee, or method of computing any balance upon which the Finance
       Charge rate is assessed by sending you a written notice at least 30 days before the
       charge is to become effective. Your express written agreement to any such charge
       or your use of the Account or the Card on or after the effective date of the change
       means that you accept and agree to the change. We may apply any such change to
       the outstanding balance of your Account on the effective date of the change of
       terms and to new charges made after that date.

ECF No. 21-1 at 2. Plaintiffs Powell, Erwin, Smith, and Boykin each received a notice of

amendment to their Cardmember Agreements in 1999. This amendment added an arbitration

clause to these Plaintiffs’ respective Cardmember Agreements. Plaintiffs Powell, Erwin, Smith,

and Boykin received instructions on how to opt-out of the arbitration amendment to their

Cardholder Agreements, but none did so. Wantuch Decl., ECF No. 11-2 at 2-12. All Plaintiffs

continued to use their accounts after receiving notice of the arbitration clause.

       Finally, Plaintiffs’ Cardmember Agreements state that arbitration is to be conducted

either by the American Arbitration Association (“AAA”) or JAMS in accordance with their



                                                  3
     3:19-cv-02124-SAL         Date Filed 04/21/20       Entry Number 35        Page 4 of 14




respective rules and procedures. The rules applicable to the AAA state that “[t]he arbitrator shall

have the power to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope, or validity of the arbitration agreement or to the arbitrability of any claim or

counterclaim.” ECF No. 11-5 at 2. The rules applicable to arbitration before JAMS similarly

state that “[j]urisdictional and arbitrability disputes, including disputes over the formation,

existence, validity, interpretation or scope of the agreement under which Arbitration is sought . . .

shall be submitted to and ruled on by the Arbitrator.” ECF No. 11-6 at 2.

       Plaintiffs oppose compelled arbitration for the following reasons: (1) Discover’s conduct

does not “significantly relate” to its contracts with Plaintiffs such that the arbitration clauses do

not cover the parties’ present dispute; (2) Discover’s conduct does not sufficiently involve

interstate commerce, and the FAA accordingly does not apply; (3) with respect to Plaintiffs

Powell, Erwin, Smith, and Boykin, the arbitration agreements are unenforceable because the

arbitration clauses in their contracts were not contemplated by the Change in Terms clause and

not supported by consideration; (4) the arbitration agreements are unconscionable; and (5)

Discover waived its right to arbitrate by suing Plaintiffs to collect debts rather than arbitrate

these claims. The Court disagrees with these arguments, and, for the following reasons, grants

Defendant’s Motion to Compel Arbitration and dismisses this action.

                                          DISCUSSION

       Because the parties formed valid, written agreements to arbitrate claims in the context of

a transaction related to interstate commerce, i.e., establishing consumer credit card accounts, this

dispute is governed by the FAA and properly referred to arbitration. In addition, although the

parties disagree about whether the arbitration clause is broad enough to cover the present dispute,

this disagreement should be resolved by arbitration in the first instance.




                                                 4
     3:19-cv-02124-SAL         Date Filed 04/21/20      Entry Number 35        Page 5 of 14




       A district court “determines whether to give effect to an arbitration agreement bearing in

mind the ‘liberal federal policy favoring arbitration agreements.’” Sutton v. Hollywood Entm't

Corp., 181 F. Supp. 2d 504, 509 (D. Md. 2002) (quoting Moses H. Cone Mem. Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983)). A party can compel arbitration if it establishes all of the

following: “(1) the existence of a dispute between the parties, (2) a written agreement that

includes an arbitration provision which purports to cover the dispute, (3) the relationship of the

transaction, which is evidenced by the agreement, to interstate or foreign commerce, and (4) the

failure, neglect or refusal of [a party] to arbitrate the dispute.” Adkins v. Labor Ready, Inc., 303

F.3d 496, 500–01 (4th Cir. 2002) (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th

Cir.1991)). The parties agree that the first and fourth of these requirements are satisfied. The

Court considers the parties’ arguments on the remaining requirements below.

I.     The Parties Agreed to Resolve Disputes Regarding the Scope of the Arbitration
       Clause by Arbitration.

       The parties’ contracts evidence clear and unmistakable agreements to have the threshold

question of the scope of the arbitration clauses decided by arbitration in the first instance. The

Court therefore declines to consider whether agreements to arbitrate claims “arising from or

relating to” Plaintiffs’ accounts–or substantially similar agreements–purport to cover this

dispute. By incorporating the rules governing arbitration before the AAA and JAMS, the parties

agreed to have that question resolved by arbitration.

       While “federal law demands that the scope of arbitration clauses be interpreted liberally,”

Harold H. Huggins Realty, Inc. v. FNC, Inc., 575 F. Supp. 696, 704 (D. Md. 2008), parties may

agree to delegate the threshold question of interpreting the scope of an arbitration clause. When

the parties have so agreed, a court may not “decide an arbitrability question that the parties have

delegated to an arbitrator.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530



                                                 5
      3:19-cv-02124-SAL         Date Filed 04/21/20     Entry Number 35        Page 6 of 14




(2019). Because this cuts against the normal rule that arbitrability questions are for a court,

however, the court must find that the parties have agreed to delegate the question of scope by

“clear and unmistakable evidence.” Simply Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522,

526 (4th Cir. 2017).

       Some of the contracts at issue in this case provide only that “the validity or enforceability

of this arbitration agreement, including the Class Action Waiver, are not to be arbitrated,” see

ECF No. 11 at 26, but otherwise incorporate the rules of arbitration before the AAA or JAMS.

Both sets of rules provide that disputes over the “scope” of an arbitration agreement are to be

decided by an arbitrator. ECF No. 11-5 at 2 (AAA rules), 11-6 at 2 (JAMS rules). The parties

therefore agreed that the questions of whether a contract was formed and whether defenses to

enforcement exist are for the Court, but that an arbitrator must decide disputes over interpretation

of the scope of the arbitration clauses.

       In Simply Wireless, Inc., the Fourth Circuit answered the question of whether

incorporation of JAMS rules constituted “clear and unmistakable evidence” of the parties’ intent

to delegate questions of arbitrability in the affirmative. Id. at 527-28. The relevant JAMS rule

stated as follows:

       Jurisdictional and arbitrability disputes, including disputes over the formation,
       existence, validity, interpretation or scope of the agreement under which
       Arbitration is sought ... shall be submitted to and ruled on by the Arbitrator. The
       Arbitrator has the authority to determine jurisdiction and arbitrability issues as a
       preliminary matter.

Id. at 527 (quoting Rule 11(b), JAMS Comprehensive Arbitration Rules & Procedures (effective

July 1, 2014)) (emphasis in original). The Fourth circuit joined the Fifth Circuit, see Cooper v.

WestEnd Capital Mgmt., L.L.C., 832 F.3d 534 (5th Cir. 2016), and the Tenth Circuit, see Belnap

v. Iasis Healthcare, 844 F.3d 1272 (10th Cir. 2017), in holding that incorporation of JAMS rules




                                                 6
      3:19-cv-02124-SAL          Date Filed 04/21/20       Entry Number 35       Page 7 of 14




constitutes the requisite “clear and unmistakable evidence” of the parties’ agreement to delegate

questions of arbitrability to an arbitrator. Id. at 527-28. The Fourth Circuit accordingly held that

the district court erred in ruling on whether the claims fell within the scope of an arbitration

clause. Id. at 529.

        Plaintiffs do not directly address the import of incorporating the AAA and JAMS

arbitration rules. They do, however, assert that the decision in Berkeley Cty. Sch. Dist. v. HUB

Int’l Ltd., 363 F. Supp. 3d 632 (D.S.C. 2019), which postdates Henry Schein, gives the Court

authority to interpret the scope of the arbitration clauses at issue in this case. See ECF No. 33 at 2

n.1. Plaintiffs’ assertion is unpersuasive for at least two reasons. First, Berkeley Cty. Sch. Dist.

was subsequently vacated. See Berkeley Cty. Sch. Dist. v. Hub Int'l Ltd., 944 F.3d 225, 234 (4th

Cir. 2019). Second, the district court explicitly did not rely on Henry Schein, Inc., see Berkely

Cty. Sch. Dist., 363 F. Supp. at 638 n.2, but rather rested its decision to deny the defendants’

motion to compel arbitration on the conclusion that one party never formed an agreement to

arbitrate any claims in the first place. See id. at 651.

        Here, the parties agreed that questions of validity and enforceability are for a court to

decide, i.e., whether, under general Delaware contract law, the parties agreed to arbitrate and

whether any defenses to enforcement exist. By incorporating the AAA and JAMS rules,

however, the parties agreed that disputes over interpretation of the scope of the arbitration

clauses are to be determined by an arbitrator. Accordingly, the Court declines to rule on whether

the parties’ agreements “purport[] to cover the dispute,” Adkins, 303 F.3d at 501, finding this

question properly reserved to arbitration.




                                                    7
      3:19-cv-02124-SAL        Date Filed 04/21/20      Entry Number 35       Page 8 of 14




II.    The Transactions Between the Parties are Sufficiently Related to Interstate
       Commerce such that the FAA Applies.

       The Court concludes that the transactions between Plaintiffs and Discover relate to

interstate commerce. This element requires that the contract between the parties “in fact involved

interstate commerce” by implicating any part of “Congress’s commerce-clause power.” Rota-

McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 697 (4th Cir. 2012). “[I]n deciding to

apply the FAA,” the court “need not identify any specific effect upon interstate commerce, so

long as in the aggregate the economic activity in question would represent a general practice . . .

subject to federal control.” Id. at 697-98 (quoting Citizens Bank v. Alafabco, Inc., 529 U.S. 52,

56-57 (2003)).

       All Plaintiffs are South Carolina residents, and Discover is headquartered in Delaware.

The credit relationship between each Plaintiff and Discover inherently relates to interstate

commerce. The Fourth Circuit, in Rota-McLarty, held that a financing agreement between a

borrower and lender from different states sufficiently implicated interstate commerce such that

application of the FAA was appropriate. 700 F.3d at 697 (“No elaborate explanation is needed to

make evident the broad impact of commercial lending on the national economy or Congress’s

power to regulate that activity pursuant to the Commerce Clause.”).

       Plaintiffs’ argument is that Discover’s alleged conduct described in the complaint does

not relate to interstate commerce, therefore claims arising out of that conduct cannot be

arbitrated. This misapprehends 9 U.S.C. § 2: “A written provision in . . . a contract evidencing a

transaction involving commerce to settle by arbitration a controversy thereafter arising out of

such contract” is “valid, irrevocable, and enforceable, save upon such ground as exist at law or in

equity for the revocation of any contract.” This statute contemplates only that the contract

evidence a “transaction involving commerce,” not that the “controversy arising thereafter”



                                                8
       3:19-cv-02124-SAL        Date Filed 04/21/20      Entry Number 35         Page 9 of 14




necessarily involve commerce. See id. Because the underlying transactions in which the parties

agreed to arbitrate relates to interstate commerce, the FAA applies.

III.    Unilateral Amendments to Certain Plaintiffs’ Cardmember Agreements that Add
        an Arbitration Clause are Valid and Enforceable Under Delaware Law.

        Plaintiffs Powell, Erwin, Smith, and Boykin argue that they never consented to arbitrate

claims because their original Cardmember Agreements’ Change of Terms clause did not

contemplate adding wholly new terms such as an arbitration clause. Discover acknowledges that

these parties did not initially agree to an arbitration clause when they became customers of

Discover; however, it claims that they did agree to the Change in Terms clause and that in any

event, Delaware law expressly permits Discover to unilaterally amend these Plaintiffs’

Cardmember Agreements to contain an arbitration clause. The parties agree that the amendments

could be rejected by opting out and that no Plaintiff opted out.

        Plaintiffs Powell, Erwin, Smith, and Boykin assert that (1) the Change of Terms

provision in their original Cardmember Agreement provided only for changes to existing terms,

not the addition of wholly new terms such as an arbitration clause, and (2) the arbitration clause

amounts to a contract modification that is not supported by consideration.

        In Delaware, the amendments at issue are expressly permitted by statute:
        Unless the agreement governing a revolving credit plan otherwise provides, a
        bank may at any time and from time to time amend such agreement in any
        respect, whether or not the amendment or the subject of the amendment was
        originally contemplated or addressed by the parties or is integral to the
        relationship between the parties. Without limiting the foregoing, such amendment
        may change terms by the addition of new terms or by the deletion or modification
        of existing terms, whether relating to plan benefits or features, the rate or rates of
        periodic interest, the manner of calculating periodic interest or outstanding unpaid
        indebtedness, variable schedules or formulas, interest charges, fees, collateral
        requirements, methods for obtaining or repaying extensions of credit, attorney's
        fees, plan termination, the manner for amending the terms of the agreement,
        arbitration or other alternative dispute resolution mechanisms, or other matters of
        any kind whatsoever.



                                                  9
     3:19-cv-02124-SAL        Date Filed 04/21/20     Entry Number 35        Page 10 of 14




5 Del. C. § 952(a) (emphasis added). This statute allows a credit card issuer to unilaterally

amend its contracts with customers to include an arbitration provision on an opt-out basis. See,

e.g., Edelist v. MBNA Am. Bank, 790 A.2d 1249, 1258 (Del. Super. Ct. 2001).

       In Comrey v. Discover Financial Services, Inc., 806 F. Supp. 2d 778 (M.D. Penn. 2011),

the court compelled arbitration over the plaintiff’s argument that the arbitration clause at issue

was not contemplated as a possible amendment by the change of terms clause in the original

contract. See id. at 784, 786. The court held that “Delaware law expressly provides for the

amendment of credit card agreements such that banks may add arbitration clauses regardless of

what the original Cardmember agreement contemplated.” Id. at 784 (citing 5 Del. C. § 952(a))

(emphasis added). The Court agrees with Comrey’s interpretation of § 952(a). The section

explicitly states that arbitration amendments are permissible “whether or not [this] subject . . .

was originally contemplated or addressed by the parties . . . .” Id. The only limitation in the

statute obtains when the agreement “otherwise provides” that the bank may not amend the

contract. See id.

       Plaintiffs rely primarily on the New Jersey trial court case of Discover Bank v. Shea, 827

A.2d 358 (N.J. Super. Ct. L. Div. 2001) for the proposition that Discover’s amendment is

ineffective to add an arbitration clause to Plaintiffs’ Cardmember Agreements. In Shea, Discover

sought to compel arbitration based on an arbitration clause that was added to a consumer’s

contract by unilateral amendment. Id. at 360. The contract stated that Delaware’s law would

govern. The court refused to give effect to the choice of law clause, concluding that 5 Del. C. §

952, “clearly violates” New Jersey public policy. Id. at 363. In support of this conclusion, the

Shea court relied heavily on Fairfield Leasing Corp. v. Techni-Graphics, Inc., 607 A.2d 703




                                               10
      3:19-cv-02124-SAL       Date Filed 04/21/20       Entry Number 35         Page 11 of 14




(N.J. Super. Ct. L. Div. 1992), another trial court decision, which held that a choice of law

provision could not be given effect where it was not conspicuous. Id. at 703.

       The Shea decision has been subject to criticism, and later decisions interpreting New

Jersey’s public policy have found arbitration clause amendments to be valid and enforceable

under 5 Del. C. § 952, giving effect to Delaware choice of law provisions. See Cohen v. Chase

Bank, N.A., 679 F. Supp. 2d 582, 591, 597 (D.N.J. 2010).

       Although South Carolina choice of law rules will not give effect to choice of law clauses

where application of foreign law violates public policy, Plaintiffs have failed to establish any

South Carolina public policy that disallows what is permitted by 5 Del. C. § 952(a). The 1999

amendments to Plaintiffs Powell, Erwin, Smith, and Boykin’s Cardmember Agreements are

accordingly valid and enforceable under Delaware law, which the parties agreed would govern

the Cardmember Agreements.

       Finally, assuming without deciding that the amendment must be supported by

consideration, the parties’ mutual obligation to submit to binding arbitration at the other’s

election is sufficient consideration to consummate a contract modification. See, e.g., Adkins v.

Labor Ready, Inc., 303 F.3d 496, 501 (4th Cir. 2002).

       The Court accordingly finds that Plaintiffs Powell, Erwin, Smith, and Boykin are bound

by their Cardmember Agreements as amended and must submit their claims to arbitration.

IV.    Unilateral Amendments to Certain Plaintiffs’ Cardmember Agreements that Add
       an Arbitration Clause are not Unconscionable Under Delaware Law.

       Under Delaware law, a contract is unconscionable if it is “such that no man in his senses

and not under delusion would make on the one hand, and as no honest or fair man would accept,

on the other.” Stinger v. Chase Bank, USA, NA, 265 F. App’x. 224, 228 (5th Cir. 2008) (quoting

Tulowitzki v. Atl. Richfield Co., 396 A.2d 956, 960 (Del. 1978)). Further, “[m]ere disparity



                                                11
     3:19-cv-02124-SAL          Date Filed 04/21/20      Entry Number 35         Page 12 of 14




between the bargaining power of parties to a contract will not support a finding of

unconscionability.” Stinger, 265 F. App’x. at 228 (quoting Graham v. State Farm Mut. Auto. Ins.

Co., 565 A.2d 908, 912 (Del. 1989)). Rather, in order for a contract clause to be unconscionable,

the Court must determine that one party had superior bargaining power because the terms of the

contract clause are “so one sided to be oppressive.” Id.

       Plaintiffs’ argument that the amendments are unconscionable is without merit in light of

the foregoing standard. The terms of the arbitration clauses at issue are not one-sided at all: each

party to the Cardmember Agreements has an equal right to elect arbitration in the event of any

dispute arising out of the contract. See Grimm v. First Nat. Bank of Pennsylvania, 578 F. Supp.

2d 785, 800 (W.D. Pa. 2008) (rejecting an unconscionability argument directed at credit card

issuer’s arbitration clause where the terms were “bilateral,” granting either party the right to elect

arbitration). In addition, Plaintiffs did have the ability to reject the arbitration terms: “Rejection

of arbitration will not affect your other rights or responsibilities under your Cardmember

Agreement.” ECF No. 11-2 at 36.

       The contract provisions in the record do not appear so one sided or oppressive so as to

make them unconscionable, and the Court rejects this defense to enforcement.

V.     Discover did not Waive its Right to Elect Arbitration by Previously Litigating
       Against Plaintiffs.

       Plaintiffs assert that because Discover has engaged in litigation against each of them in

the past to collect credit card debt, it has waived the right to elect arbitration with respect to this

dispute. The Court disagrees.

       In accordance with the strong federal policy favoring arbitration, a court must resolve

doubts concerning arbitrability in favor of arbitration, “whether the problem at hand is the

construction of the contract language itself or an allegation of waiver . . . .” Moses H. Cone



                                                  12
      3:19-cv-02124-SAL        Date Filed 04/21/20      Entry Number 35        Page 13 of 14




Mem’l Hosp., 460 U.S. at 25 (emphasis added). The party opposing arbitration on the basis of

waiver bears a heavy burden, and a court will “not lightly infer the circumstances constituting

waiver.” Patten Grading & Paving, Inc. v. Skanska USA Bldg., Inc., 380 F.3d 200, 204 (4th Cir.

2004) (quoting Am. Recovery Corp. v. Computerized Thermal Imaging, Inc., 96 F.3d 88, 95 (4th

Cir.1996)). A litigant “may waive its right to invoke the Federal Arbitration Act by so

substantially utilizing the litigation machinery that to subsequently permit arbitration would

prejudice the party opposing the stay.” Maxum Founds., Inc. v. Salus Corp., 779 F.2d 974, 981

(4th Cir. 1985) (citations omitted).

       Plaintiffs do not provide any authority for the proposition that litigating one dispute

effects a waiver of the contractual right to elect arbitration in a later dispute. In addition, this

action was filed on June 20, 2019, in the Richland County Court of Common Pleas, and it was

removed to this Court on July 29, 2019. Discover moved to compel arbitration and to dismiss

this action on August 28, 2019, two days after it answered Plaintiffs’ Amended Complaint. This

case does not present Discover’s substantial utilization of the litigation machinery such that

Plaintiffs would be prejudiced in arbitration.

VI.    Plaintiffs Must Arbitrate on an Individual Basis.

       The Cardmember Agreements provide that neither party may litigate or arbitrate any

claims as a representative or member of a class, and the parties agreed that “[n]otwithstanding

anything else to the contrary . . . only a court, and not an arbitrator, shall determine the validity

and effect of the Class Action Waiver.” E.g., ECF No. 11-3 at 46.

       “[A] party may not be compelled under the FAA to submit to class arbitration unless

there is a contractual basis for concluding that the party agreed to do so.” Stolt-Nielsen S.A. v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010) (emphasis in original). Agreements to




                                                 13
       3:19-cv-02124-SAL      Date Filed 04/21/20      Entry Number 35        Page 14 of 14




arbitrate claims individually are enforceable under the FAA. See AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 343 (2011) (holding that a state law rule providing that certain class

action waivers were unconscionable was preempted by the FAA). The parties here explicitly

agreed not to arbitrate any claims as a representative or member of a class. In addition, South

Carolina courts have upheld this type of class action waiver. York v. Dodgeland of Columbia,

Inc., 749 S.E.2d 139, 153 (S.C. Ct. App. 2013) (noting that, after Concepcion, “the provisions

banning class arbitration in the present case cannot be invalidated based upon public policy

considerations embodied within state law.”). The parties to this action agreed to arbitrate their

claims on an individual basis, and are properly compelled to do so.

VII.    Dismissal is the Proper Remedy, Because All of Plaintiffs’ Claims are Referable to
        Arbitration.

        While the FAA provides that a court should stay proceedings while compelling

arbitration of certain claims, 9 U.S.C. § 3, the Fourth Circuit has instructed that when “all of the

issues presented in a lawsuit are arbitrable,” dismissal “is the proper remedy.” Choice Hotels

Int’l v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001). Having found that the

broad arbitration agreements at issue in this case encompass all claims against Discover, this

case will be dismissed.

                                         CONCLUSION

        For the foregoing reasons, Defendant’s motion to compel arbitration, ECF No. 11, is

hereby GRANTED. Plaintiffs’ claims are hereby COMPELLED to arbitration on an individual

basis and this case is hereby DISMISSED.

                                                             /s/ Sherri A. Lydon
                                                             United States District Judge
April 21, 2020
Florence, South Carolina




                                                14
